ON MOTION FOR REHEARING.
By a motion for rehearing the defendant insists that in its original opinion reversing the judgment of the court below directing a verdict in favor of the plaintiff, this court erroneously held that the rules of organized baseball were immaterial to the instant case, and that it was likewise immaterial whether or not the agreement entered into between the Atlanta club and the Macon club was a fraudulent transaction in that it was designed to prevent some major-league club, or minor-league club of higher classification, from drafting the player Wright from Macon for a less price than he could be drafted for from the Atlanta club. It is insisted that the parties to the contract were engaged in an illegal transaction, to wit, the defrauding of some third person, and that, therefore, the court should leave them where it found them. Counsel cite Bugg v. Towner, 41 Ga. 315; Benson v. Georgian Co., 21 Ga. App. 448 (94 S. E. 644).
The contract between the Macon club and the plaintiff Pennington provided simply that Pennington should have and that the Macon club should pay over to him whatever the club received from the sale of the player Wright. That contract is the contract upon which the instant suit is based. Pennington says that the Macon club received $4,000 for Wright, and the Macon club says that it received nothing for Wright. There is no contention by counsel for the defendant that the contract between the Macon club and Pennington was a fraudulent contract, or that it had as its design the cheating and defrauding of some third person. But counsel say that even if the Macon club did receive something for Wright, it did so by a fraudulent scheme in which Pennington participated, and therefore the court should leave Pennington and the Macon club where it found them. If the Macon club were suing the Atlanta club for the proceeds of the player Wright (which the Atlanta club claims was paid by the transfer of the player McCrone), or if Pennington were suing the Atlanta club for the proceeds of.the player Wright, there might be room for application of the doctrine of the *620Bugg and Benson cases. There is none here, since Pennington’s action is not based upon the contract between the two clubs, but on the contract between himself and the Macon club, and he is not suing for what that club might have been entitled to under its contract with the Atlanta club, but for what he contends the Macon club actually received for the player Wright.
But even if the contentions of counsel as to the applicability of the cases cited were correct, we see nothing fraudulent in the transaction as actually agreed upon between the two clubs. Wright was the property of the Macon club. It sold him to the Atlanta 'club, the agreement providing that a part of the purchase-price should be paid in cash, and reciting the receipt thereof, and that the balance should be paid on the opening day of the South Atlantic League the next season, if the Atlanta club did not return Wright by that time. This contract was approved by the authorities of organized baseball, after it had been examined by the proper official. It is not contended by counsel that there was any understanding or agreement between the two clubs which was not embraced within the written contract, except that the $500 recited as a cash payment had not been actually turned over. Nobody could have been defrauded by this fact. The Boston club drafted Wright for $4,000, but the draft price was fixed by the rules of organized baseball, and it made no difference what the purchase-price of Wright was, the draft price remained the same. The Boston club could not have been defrauded by this agreement, because it was, under no obligation to take Wright from the Atlanta club for $4,000 or any other sum, and must have considered Wright worth the draft price, else it would not have drafted him. ■ Under the agreement, the Atlanta club had a right to return Wright to the Macon club the next year, and pay nothing for him. This is what it is contended made it a “cover deal.” But that fact appeared on the face of the contract, and was not concealed from the authorities of organized baseball, or any one else, so far as the record shows. It could not be said that Wright remained the property of the Macon club, because the Atlanta club had a right to keep him whether he was drafted or not, and he certainly did not remain the property of the Macon club after he was drafted by Boston. It is true the plaintiff contended that it was understood between 'the Macon club and the Atlanta club that if Wright should be *621drafted by a major-league club the Atlanta club should pay the Macon club the draft price of $4,000 instead of the contract price of $5,000. This part of the agreement was evidently designed to protect the Atlanta club, since manifestly it could not agree to pay a balance of $4,500 on a player who might be drafted from it for $4,000 when it had no option as to whether it would sell the player for the $4,000. As we see it, the only question involved under the pleadings and the evidence is what amount, if any, the Macon club actually received from the sale of the player Wright. Whatever amount it did receive, if anything, under its contract with Pennington it owes to him.

Rehearing denied.

Stephens and Sutton, 77., concur.